UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4281
CAMERINO ALMAZAN-CARBAJAL,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-341)

                  Submitted: November 14, 2001

                      Decided: December 3, 2001

    Before WIDENER, TRAXLER, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen, III, Federal Public Defender, Gregory Davis, Assis-
tant Federal Public Defender, Greensboro, North Carolina, for Appel-
lant. Benjamin H. White, Jr., United States Attorney, Steven H.
Levin, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                UNITED STATES v. ALMAZAN-CARBAJAL
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Camerino Almazan-Carbajal appeals his sentence for distributing
methamphetamine in violation of 21 U.S.C.A. §§ 841 (a)(1), (b)(1)(B)
(West 1999 & Supp. 2001). His sole claim on appeal is that the dis-
trict court erred in enhancing his base offense level for possession of
a firearm during the drug trafficking offense pursuant to U.S. Sentenc-
ing Guidelines Manual § 2D1.1(b)(1) (2000). Finding no plain error,
we affirm.

   Almazan-Carbajal did not object to the sentencing enhancement in
the district court. Therefore, we will review the district court’s find-
ings for plain error. See United States v. Olano, 507 U.S. 725, 732
(1993); United States v. Walker, 112 F.3d 163, 166 (4th Cir. 1997).
The government has the burden of proving sentencing factors by a
preponderance of the evidence. See United States v. Estrada, 42 F.3d
228, 231 (4th Cir. 1994). In proving these factors, the government
may rely upon information found in a defendant’s presentence report
unless the defendant affirmatively shows that such information is
inaccurate or unreliable. See United States v. Gilliam, 987 F.2d 1009,
1014 (4th Cir. 1993); United States v. Terry, 916 F.2d 157, 162 (4th
Cir. 1990).

   Almazan-Carbajal asserts the evidence was insufficient to connect
his use of a firearm to the drug trafficking offense. Almazan-
Carbajal’s presentence report recommended the USSG § 2D1.1(b)(1)
enhancement based on evidence that firearms were recovered at his
place of business where undercover officers had previously bought
drugs from him, thus satisfying the government’s initial burden of
proof. See United States v. Harris, 128 F.3d 850, 852 (4th Cir. 1997)
(explaining that "proof of precisely concurrent acts" is not required
for enhancement under Section 2D1.1(b)(1) and that "the proximity
of guns to illicit narcotics can support a district court’s enhancement
                UNITED STATES v. ALMAZAN-CARBAJAL                    3
of a defendant’s sentence under Section 2D1.1(b)(1)"). Almazan-
Carbajal presented no affirmative evidence undermining the reliabil-
ity of the presentence report and never maintained he did not possess
the guns found at his place of business.

   Accordingly, we find no plain error in the district court’s applica-
tion of a two-level enhancement to Almazan-Carbajal’s offense level
for possessing a firearm in connection with a drug trafficking offense
pursuant to USSG § 2D1.1(b)(1). We therefore affirm Almazan-
Carbajal’s sentence. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                          AFFIRMED